 


114 HR 1248 IH: To amend title 46, United States Code, to exempt old vessels that only operate within inland waterways from the fire-retardant materials requirement if the owners of such vessels make annual structural alterations to at least 10 percent of the areas of the vessels that are not constructed of fire-retardant materials.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1248 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Chabot (for himself, Mr. Clay, Mr. Massie, Mr. Gibbs, Mr. Johnson of Ohio, Mr. Latta, Mr. Stivers, Mr. Tiberi, Mr. Wenstrup, Mr. Whitfield, Mr. McKinley, Mr. Renacci, Mr. Joyce, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 46, United States Code, to exempt old vessels that only operate within inland waterways from the fire-retardant materials requirement if the owners of such vessels make annual structural alterations to at least 10 percent of the areas of the vessels that are not constructed of fire-retardant materials. 
 
 
1.Fire-retardant materials exemptionSection 3503 of title 46, United States Code, is amended— (1)in subsection (a), by striking 2008, this section and inserting 2028, this subsection; and 
(2)in subsection (b)(1)— (A)in the matter preceding subparagraph (A), by striking this section and inserting subsection (a); 
(B)in subparagraph (A), by inserting and crew after prospective passengers; (C)in subparagraph (B), by inserting or crew member after passenger; 
(D)in subparagraph (C), by striking and at the end; and (E)by striking subparagraph (D) and inserting the following: 
 
(D)the owner or managing operator of the vessel shall— (i)make annual structural alterations to not less than 10 percent of the areas of the vessel that are not constructed of fire-retardant materials; 
(ii)provide advance notice to the Coast Guard regarding the alterations made pursuant to clause (i); and (iii)comply with any noncombustible material requirements prescribed by the Coast Guard; and 
(E)the requirements referred to in subparagraph (D)(iii) shall, to the extent practicable, be consistent with the preservation of the historic integrity of the vessel in areas carrying or accessible to passengers or generally visible to the public..  